Claim Rejections - 35 USC § 112 section below). Accordingly this action is a Non-Final Rejection.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 11-18 are pending.
Claim 10 is cancelled.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 16 December 2021 have been considered by the examiner.



Response to Amendment
The amendment, filed 16 December 2021, is fully responsive.

Applicant’s amendments to the claims 1, 3-4 and 14 have overcome each and every objections previously set forth. The objections, previously set forth, of the claims 1, 3-4 and 14 have been withdrawn.


Response to Arguments
Regarding 112(f) invocation (means-plus-function interpretation) of claims 6, 8 and 15-17 (see Amendment page 8, first full paragraph):

Claim 6 has been amended to recite “A terminal device, comprises a hardware processor configured to execute program modules stored on a memory, the program modules comprising: an establishment unit configured to …; an acquisition unit configured to …; and a switching unit configured to …”. The amended features of the claim are further defining that the terminal device “comprises a hardware processor”.  However, each of “an establishment unit”, “an acquisition unit”, and “a switching unit” is not claimed as “a hardware processor”.  Rather, the claim is now clarifying that these units are part of program modules.  As described in paragraph [0108] of the Specification, as published, the modules can be functional modules in the terminal device.  Furthermore, paragraphs [0108]-[0114] of the Specification, as published, describe that the “establishment unit”, the “acquisition unit”, and the “switching unit” may be a processor or a software running in a processor.  Therefore, the means-plus-function interpretation of claim 6, as submitted in the Non-Final Office Action, is proper and maintained.  
For similar reasons as above, the means-plus-function interpretation of claims 8 and 15-17, as submitted in the Non-Final Office Action, is proper and maintained.
If Applicant does not want the means-plus-function interpretation of claims 8 and 15-17, Examiner suggests amending: claim 6 to recite “an establishment processor”, “an acquisition processor”, and “a switching processor”; claim 8 to recite “an output processor”; and claims 15-17 to recite “a setting processor”.

Regarding 103 rejection of independent claim 1 (see Amendment pages 8-10):
Applicant argues, see Amendment page 9, second full paragraph, that “CETC merely discloses that before the controlled smart device model is associated with the actual smart device, the user can drag the controlled smart device model on the human-computer interaction interface to adjust the position of the controlled smart device model in the 3D house model. That is to say, CETC merely discloses that before the virtual smart home device is bound to the actual smart home device, the position of the virtual smart home device is adjusted, but does not disclose that after the virtual smart home device is bound to the actual smart home device, how to adjust a virtual smart home device”. (Emphasis added)  Examiner respectfully disagrees.
Examiner submits that independent claim 1 does not recite that the features associated with the establishing, the acquiring, and the arranging are to be performed in a specific order.  Unless a particular order of the functions recited in independent claim 1 is recited, the Examiner cannot give patentable weight to an intended order that the claimed functions need to be performed.  A broad and reasonable construction of independent claim 1 reciting “each of the at least one virtual room is bound to at least one virtual smart home device, and a real smart home device corresponding to each of the at least one virtual smart home device is arranged in a real room corresponding to each of the at least one virtual room”, does not require that such bounding be performed prior to the switching operation.  Also, no limitation in the claim recites the bounding of the virtual smart home device to the real smart home device.  If Applicant desires to distinguish such recitation from the teachings of CETC, the Examiner respectfully recommends that the claim be further amended to recite such functions, and order of functions.
In addition, on page 9, third full paragraph, it is argued that “Based on the described analysis, it can be seen that Madonna and CETC merely disclose establishing a virtual use scenario, and a virtual smart home device being bound to a virtual room; it can be seen by a person skilled in the art that in order to ensure that a user can control an actual smart home device by operating the virtual use scenario, the virtual smart home device needs to be bound to an actual smart home device. Therefore, Madonna and CETC merely disclose establishing a virtual room, and binding the virtual room with an actual smart home device.”  Examiner respectfully disagrees. 
Contrary to the arguments and as explained in the Non-Final Office Action, CETC cures the deficiencies of Madonna because CETC teaches “acquiring a switching operation performed by a user for the virtual usage scenario, wherein the switching operation corresponds to a first virtual smart home device in the virtual usage scenario, and is used for switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room;” as recited in claim 1.  For example, page 6 of CETC describes the following: 
CETC: page 6 “(2) The client platform remotely obtains the controlled smart device model, 3D house model and 3D furniture model according to the cloud address where the virtual library is located, and displays the parameters of the controlled smart device model, 3D house model and 3D furniture model in the form of a list In the human-computer interaction interface; receive the user-selected 3D house model, 3D furniture model, and controlled smart device model, and arrange the controlled smart device model and 3D furniture model selected by the user on the 3D house model in a random position middle; Remotely obtain the controlled smart device model stored in the controlled smart device through the client platform, and select the corresponding 3D house model and 3D furniture model according to the room type and furniture in the real environment. For example, the real environment is a house with one bedroom and one living room, and its living room has a sofa and a coffee table; the bedroom has a double-door wardrobe and a double bed. Then, the user can select a 3D house model and a 3D furniture model after selecting the corresponding room type through the client platform. This real environment also includes controllable smart devices such as TVs, air conditioners, desk lamps, computers and other smart devices. These smart devices need to be selected from the controlled smart devices according to the real environment. (3) The human-computer interaction interface provides the drag function of the controlled smart device model and the 3D furniture model. According to the drag action of the user on the human-computer interaction interface, the controlled smart device model and the 3D furniture model are placed in the 3D house model. To adjust the position; After selecting and completing the above-mentioned controlled smart device model, 3D house model, and 3D furniture model, they are arranged according to the existing real environment by dragging.”

A person of ordinary skill in the relevant art would appreciate that, as taught in CETC, one of the smart device models reads on “a first virtual smart home device”.  The random location or random position middle reads on “a first virtual room”.  One of the appropriate places in the house reads on “a second virtual room”.  Thus, the selecting of the 3D house model and smart device models and placing the smart device model at a random location or random position middle and then dragging them to place them in appropriate places in the 3D house model reads on “acquiring a switching operation performed by a user for the virtual usage scenario, wherein the switching operation corresponds to a first virtual smart home device in the virtual usage scenario, and is used for switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room;” as recited in claim 1.
Regarding the claimed feature of “arranging the first virtual smart home device to the second virtual room according to the switching operation, wherein, in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room,” page 4 of CETC describes the following: 
CETC: Page 4 “(3) The human-computer interaction interface provides the drag function of the controlled smart device model and the 3D furniture model. According to the drag action of the user on the human-computer interaction interface, the controlled smart device model and the 3D furniture model are placed in the 3D house model. To adjust the position; After selecting and completing the above-mentioned controlled smart device model, 3D house model, and 3D furniture model, they are arranged according to the existing real environment by dragging.”; “(5) The client platform saves the operation results of (2) to (4) to the local user library, and backs up the user library content to the home control server according to the user library cloud address; (6) Before control, the client platform loads the user library content locally or remotely, and uses the loaded content to simulate the scene in the human-computer interaction interface; because the selected control smart device model, 3D house model and 3D furniture model have been saved , By loading, a real home environment can be displayed on the client platform.”; Page 6 middle paragraph “For example, now the user is in the bedroom and wants to check whether the air conditioner in the living room is turned off. At this time, the display screen can be switched to the living room through the client platform, and the viewing angle can be switched to the location of the living room air conditioner by operation, and the screen is displayed at this time The air conditioner screen and the air conditioner control panel are displayed, and the air conditioner is turned off by clicking on it.

In view of the teachings of CETC, the arranging of the selected control smart device by dragging reads on “arranging …”, and loading the home environment display, such as the living room display, reads on “in a case that the second virtual room is viewed”. The air conditioner that gets moved from the random location or random position middle to the living room, being shown placed in the living room on the living room display reads on “in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room”.
Therefore, the combination of Madonna and CETC teach “after the virtual smart home device is bound to the actual smart home device, how to adjust a virtual smart home device”.

Applicant further argues, on page 9, third full paragraph, that “However, Madonna and CETC do not relate to how to perform an operation if an actual smart home device needs to be replaced after a virtual use scenario is successfully established”.  Examiner notes that independent claim 1 does not recite “how to perform an operation if an actual smart home device needs to be replaced after a virtual use scenario is successfully established”.  Examiner respectfully reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  Therefore, the argument is not deemed persuasive.
At the bottom of page 9 to the first full paragraph of page 10, Applicant refers to the Specification, Paragraph [0070], to subsequently conclude that “it would not have been conceivable to realize binding of a smart home device to a room by means of the described distinguishing technical features, so that the operation is simpler and the switching effect is improved.”  Examiner recognizes that claim limitations are to be given their broadest reasonable interpretation in light of the Specification, however, the description of the Specification cannot be incorporated into the claim.  Unless the claims recite “a smart home device in a certain room may need to be replaced, in this case the user needs to perform an unbinding operation on the binding relationship between the smart home device and the room through the terminal device, and then perform a binding operation for the room and the replaced smart home device, the operations are complex, and therefore the efficiency of binding the smart home device to the room is low” as described in the referred portion of the Specification, the arguments cannot be deemed persuasive. 

In view of the foregoing, the arguments are not persuasive and the rejections to independent claim 1, and related dependent claims, are maintained.  For similar reasons, the rejections to independent claim 6 and related dependent claims are maintained.



Claim Objections
Claim 1 is objected to because of the following informalities: “to each” in line 5 should read “to the each”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “each” in lines 11 and 12 should read “the each”. Appropriate corrections are required.

Claim 5 is objected to because of the following informalities: “the attribute information” in line 4 should read “an attribute information”; and “each” in lines 4 and 5 should read “the each”. Appropriate corrections are required.

Claim 6 is objected to because of the following informalities: “to each” in line 6 should read “to the each”; and “operation; wherein” in line 13 should read “operation, wherein’. Appropriate corrections are required.

Claim 8 is objected to because of the following informalities: two instances of “each” in line 10 should read “the each”. Appropriate corrections are required.

Claim 11 is objected to because of the following informalities: “the attribute information” in line 4 should read “an attribute information”; and “each” in lines 4 and 5 should read “the each”. Appropriate corrections are required.

Claim 12 is objected to because of the following informalities: “the attribute information” in line 4 should read “an attribute information”; and “each” in lines 4, 5 and 6 should read “the each”. Appropriate corrections are required.

Claim 13 is objected to because of the following informalities: “each” in lines 1 should read “the each”. Appropriate corrections are required.

Claim 15 is objected to because of the following informalities: “the attribute information” in line 3 should read “an attribute information”; and “each” in lines 3 and 4 should read “the each”. Appropriate corrections are required.

Claim 16 is objected to because of the following informalities: “the attribute information” in line 3 should read “an attribute information”; and “each” in lines 3 and 4 should read “the each”. Appropriate corrections are required.

Claim 17 is objected to because of the following informalities: “the attribute information” in line 3 should read “an attribute information”; and “each” in lines 3, 4 and 5 should read “the each”. Appropriate corrections are required.

Claim 18 is objected to because of the following informalities: “each” in lines 1 should read “the each”. Appropriate corrections are required.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 6, 8 and 15-17 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 6, this claim recites the claim limitation “an establishment unit”, “an acquisition unit”, and “a switching unit”.  For purposes of examination, as described in paragraphs [0108] to [0114] of the published specification, “an establishment unit”, “an acquisition unit”, and “a switching unit” will be construed as a processor or a processor running a software.
In addition, claim 8 recites the claim limitation “an output unit”.  For purposes of examination, as described in paragraphs [0108] to [0114] of the published specification, “an output unit” will be construed as a processor or a processor running a software.
In addition, claims 15-17 recite the claim limitation “a setting unit”.  For purposes of examination, as described in paragraphs [0108] to [0114] of the published specification, “a setting unit” will be construed as a processor or a processor running a software.

Because the referred claim limitations of claims 6, 8 and 15-17 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “at least one virtual room” in lines 2-3. The claim further recites “a first virtual room” and “a second virtual room”. It is unclear how the first virtual room and the second virtual room are associated with the at least one virtual room. Examiner also submits that the at least one virtual room may have only one virtual room. Appropriate correction is required.

The claim 6 recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.
Claims 2-5, 9 and 11-13 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 2-5, 9 and 11-13 are rejected under 35 U.S.C. 112(b).
Claims 7-8 and 15-18 are dependent claims of claim 6. The claim 6 is rejected under 35 U.S.C. 112(b), and therefore, claims 7-8 and 15-18 are rejected under 35 U.S.C. 112(b).

Upon reconsideration of the finality of the rejection of the last Office action by Examiner, with this new rejection, the finality of that action is withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madonna et al. (US 2019/0004677 A1), hereinafter ‘Madonna’, in view of CETC Information Science Research Institute (CN105022281A), hereinafter ‘CETC’. CETC is a reference cited in the information disclosure statements (IDS) submitted on 09 November 2020 by Applicant. The machine translation of CETC that Examiner used was attached with previous Non-Final Office Action.

Regarding claim 1, Madonna teaches:
A control method for a smart home device, comprising: (Madonna: [0005] “The present disclosure relates generally to device control and more specifically a user interface to control devices in a home automation system.”; [0050] “Additionally, it should be understood that the steps described above may be implemented in hardware, software (embodied as a non-transitory electronic device-readable medium including software), firmware, or a combination thereof.”; Claim 20 “A non-transitory electronic device readable medium having software encoded thereon, the software, when executed on one or more processors of one or more electronic devices, operable to: …”)
establishing a virtual usage scenario, wherein the virtual usage scenario comprises at least one virtual room, each of the at least one virtual room is bound to at least one virtual smart home device, and a real smart home device corresponding to each of the at least one virtual smart home device is arranged in a real room corresponding to each of the at least one virtual room; (Madonna: [0013] “Specifically, in one embodiment, a remote control, mobile device or dedicated touch screen unit (e.g., an in-wall 1-gang touch screen unit, a wall mounted unit, etc.), displays a virtual room that corresponds to a physical room on a touch screen display.  The virtual room includes representations of devices that correspond to devices in the physical room, representations of boundaries of the physical room, and representations of furnishings present in the physical room.  The representations of devices are organized into a sequence, and initially a representation of a first device is selected (e.g., by default) from the sequence.  The remote control, mobile device or dedicated touch screen unit displays on the touch screen display an indication of the selected representation of the first device, and a designated control region separate from the selected representation of the first device.  In response to receiving user input in the designated control region indicating a change of state, the remote control, mobile device or dedicated touch screen unit communicates with and causes a change to a state of a service provided by the first device, and updates the appearance of the virtual room to change appearance of the selected representation of the first device, appearance of the representations of boundaries and appearance of the representations of furnishings, to reflect the changed state of the service provided by the first device.”) [The physical room reads on “a real room”, and the virtual room reads on “at least one virtual room”. Any one of the devices in the physical room reads on “a real smart home device”, the combination of corresponding representation of the any one of the devices on the touch screen display and the controls on the touch screen display reads on “at least one virtual smart home device”, and the virtual room including the representation of the devices in the room, virtually associated with the room, reads on “the at least one virtual room is bound to at least one virtual smart home device”. The displayed virtual room with representations of devices and designated control region to control the devices along with the sequence reads on “a virtual usage scenario”.]

Madonna does not explicitly teach: acquiring a switching operation performed by a user for the virtual usage scenario, wherein the switching operation corresponds to a first virtual smart home device in the virtual usage scenario, and is used for switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room; and arranging the first virtual smart home device to the second virtual room according to the switching operation; wherein, in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room.
CETC teaches:
acquiring a switching operation performed by a user for the virtual usage scenario, wherein the switching operation corresponds to a first virtual smart home device in the virtual usage scenario, and is used for switching the first virtual smart home device from a first virtual room where the first virtual smart home device is located to a second virtual room; and (CETC: page 6 “(2) The client platform remotely obtains the controlled smart device model, 3D house model and 3D furniture model according to the cloud address where the virtual library is located, and displays the parameters of the controlled smart device model, 3D house model and 3D furniture model in the form of a list In the human-computer interaction interface; receive the user-selected 3D house model, 3D furniture model, and controlled smart device model, and arrange the controlled smart device model and 3D furniture model selected by the user on the 3D house model in a random position middle; Remotely obtain the controlled smart device model stored in the controlled smart device through the client platform, and select the corresponding 3D house model and 3D furniture model according to the room type and furniture in the real environment. For example, the real environment is a house with one bedroom and one living room, and its living room has a sofa and a coffee table; the bedroom has a double-door wardrobe and a double bed. Then, the user can select a 3D house model and a 3D furniture model after selecting the corresponding room type through the client platform. This real environment also includes controllable smart devices such as TVs, air conditioners, desk lamps, computers and other smart devices. These smart devices need to be selected from the controlled smart devices according to the real environment. (3) The human-computer interaction interface provides the drag function of the controlled smart device model and the 3D furniture model. According to the drag action of the user on the human-computer interaction interface, the controlled smart device model and the 3D furniture model are placed in the 3D house model. To adjust the position; After selecting and completing the above-mentioned controlled smart device model, 3D house model, and 3D furniture model, they are arranged according to the existing real environment by dragging.”) [Selecting the 3D house model and smart device models and placing the smart device models in random location (random position middle) and then dragging them to place them in appropriate places in the 3D house model reads on “acquiring a switching operation performed by a user …”.]
arranging the first virtual smart home device to the second virtual room according to the switching operation, wherein, in a case that the second virtual room is viewed, the first virtual smart home device is located in the second virtual room. (CETC: Page 4 “(3) The human-computer interaction interface provides the drag function of the controlled smart device model and the 3D furniture model. According to the drag action of the user on the human-computer interaction interface, the controlled smart device model and the 3D furniture model are placed in the 3D house model. To adjust the position; After selecting and completing the above-mentioned controlled smart device model, 3D house model, and 3D furniture model, they are arranged according to the existing real environment by dragging.”; “(5) The client platform saves the operation results of (2) to (4) to the local user library, and backs up the user library content to the home control server according to the user library cloud address; (6) Before control, the client platform loads the user library content locally or remotely, and uses the loaded content to simulate the scene in the human-computer interaction interface; because the selected control smart device model, 3D house model and 3D furniture model have been saved , By loading, a real home environment can be displayed on the client platform.”; Page 6 middle paragraph “For example, now the user is in the bedroom and wants to check whether the air conditioner in the living room is turned off. At this time, the display screen can be switched to the living room through the client platform, and the viewing angle can be switched to the location of the living room air conditioner by operation, and the screen is displayed at this time The air conditioner screen and the air conditioner control panel are displayed, and the air conditioner is turned off by clicking on it.”) [Arranging the selected control smart device by dragging reads on “arranging …”, and loading the home environment display, such as the living room display, reads on “in a case that the second virtual room is viewed”. The air conditioner that was moved from the random location to the living room, that is shown placed in the living room reads on “the first virtual smart home device is located in the second virtual room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna and CETC before them, to modify the home automation control using virtual home and virtual devices to incorporate allowing user to drag the virtual devices to various locations of the virtual home as appropriate.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing human-computer interaction interface in creating a scene that is more realistic to the physical environment (CETC: Abstract “At the same time, the present invention creates a real environment by simulating the house model and furniture in the real environment through the human-computer interaction interface of the client platform. In addition, the present invention can also switch the viewing angle, so that in the home control process, the real environment can be displayed on the human-computer interaction interface, which is more realistic.”; Page 4 “(6) Before control, the client platform loads the user library content locally or remotely, and uses the loaded content to simulate the scene in the human-computer interaction interface; because the selected control smart device model, 3D house model and 3D furniture model have been saved , By loading, a real home environment can be displayed on the client platform.”).

Regarding claim 6:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 9, Madonna and CETC teach all the features of claim 1.
Madonna further teaches:
A terminal device, comprising: at least one processor, and a memory connected to the at least one processor; wherein the memory stores an instruction that is executed by the at least one processor, and the at least one processor implements the method according to claim 1 by executing the instruction stored in the memory. (Madonna: [0050] “Additionally, it should be understood that the steps described above may be implemented in hardware, software (embodied as a non-transitory electronic device-readable medium including software), firmware, or a combination thereof.”; Claim 20 “A non-transitory electronic device readable medium having software encoded thereon, the software, when executed on one or more processors of one or more electronic devices, operable to: …”)

Regarding claim 13, Madonna and CETC teach all the features of claim 1.
Madonna further teaches:
wherein each of the at least one virtual room is a three-dimensional image corresponding to the real room. (Madonna: [0038], figure 2 “The software on the remote control 140, the app 162 on the mobile device 160 or the software on the dedicated touch screen unit 165 may present a virtual room-based user interface for controlling the home automation system 100, which includes one or more virtual rooms that each show a photo-realistic depiction of a corresponding physical room of the structure.”; [0039], figure 2 “FIG. 2 is a view 200 of an example tablet computer showing on a touch screen display thereof an example virtual room 210 of an example "large screen" virtual room-based user interface.”)

Regarding claim 18, Madonna and CETC teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 13 and is rejected using the same teachings and rationale.


Claims 2-3, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madonna, in view of CETC, further in view of Anderson (US 2019/0043260 A1), hereinafter ‘Anderson’, further in view of ZHANG et al. (US 2016/0125880 A1), hereinafter ‘Zhang’.

Regarding claim 2, Madonna and CETC teach all the features of claim 1.
Madonna and CETC do not explicitly teach: wherein acquiring the switching operation performed by the user for the virtual usage scenario comprises: detecting voice information input by the user, wherein the voice information comprises name information of the first virtual smart home device and name information of the second virtual room to which the first virtual smart home device is to be bound; and executing the switching operation according to the voice information.
Anderson teaches:
wherein acquiring the switching operation performed by the user for the virtual usage scenario comprises: detecting voice information input by the user, … ; and executing the switching operation according to the voice information. (Anderson: [0027] The AR platform 105 may detect (e.g., utilizing data obtained from sensors of the sensor array 120 and/or wearable device 110) one or more user interactions to create virtual bindings 135A-B, connect or associate the bindings 135A-B to physical ("real") object 130P (e.g., physical object 131P), virtual objects 131V, and/or instrumented object 131I.  The user interactions may include air and touch gestures performed by user 108 and/or voice commands issued by the user 108.  For example, the user 108 may use voice commands to assign attributes to a binding 135 or to choose events and physics for specific sessions and setups, and the user 108 may use gestures to select and manipulate a binding 135.”; [0028] In the example of FIG. 1, the user 108, via interaction with AR platform 105, created virtual binding 135A and connected or associated the binding 135A with virtual object 131V-1 and physical object 131P.  Additionally, the user 108, via interaction with AR platform 105, created virtual binding 135B and connected or associated the binding 135B with virtual object 131V-2 and instrumented object 131I.”) [The interaction with voice commands issued by the user reads on “detecting voice information input”, and manipulating the binding based on the voice command reads on “executing the switching operation according to the voice information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, CETC and Anderson before them, to modify the home automation control using virtual home and virtual devices to incorporate allowing user to use voice commands to modify the home automation control.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing user interface to include voice commands to offer user a variety of ways in inputting commands (Anderson: Abstract “In embodiments, a user may perform one or more gestures and/or voice commands to create virtual bindings with physical objects, where the created virtual bindings may take on attributes and create/perform actions based on attributes of the physical objects.  A projection device may recognize the physical objects and cause the bindings and/or projected virtual objects to perform various actions in response to different user gestures and/or voice commands.  Additionally, the system may instruct some physical objects (e.g., robots, electromechanical devices, etc.) in response to user gestures/voice commands to cause those physical devices to perform various actions.”).

Madonna, CETC and Anderson do not explicitly teach: wherein the voice information comprises name information of the first virtual smart home device and name information of the second virtual room to which the first virtual smart home device is to be bound.
Zhang teaches:
wherein the voice information comprises name information of the first virtual smart home device and name information of the second virtual room to which the first virtual smart home device is to be bound. (Zhang: Abstract “The present invention relates to a method for controlling a home appliance located in assigned room with voice commands in home environment.  The method comprises the steps of: receiving a voice command by a user; recording the received voice command; sampling the recorded voice command and feature extracting from the recorded voice command; determining room label by comparing the extracted features of the voice command with feature references, wherein the room label is associated with the feature references; assigning the room label to the voice command; and controlling the home appliance located in the assigned room in accordance with the voice command.”; [0003] “However, in a typical home environment where there are more than one TV set, it is ambiguously to decide which TV set should be turned on without the appropriate location information related with where the voice command is said if the application just identifies that a user says "turn on TV" to the mobile phone.  So an additional method is necessary to determine which TV set is to be controlled based on the context of the user command.”) [The TV in the labeled room reads on “name information of the first virtual smart home device is to be bound”, and the room label based on the voice command analysis reads on “name information of the second virtual room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, CETC, Anderson and Zhang before them, to modify the voice commands for home automation control to incorporate the name of the device and the specific room or home environment where the voice is coming from based on voice analysis.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing user interface to control the correct device in a correct room or environment (Zhang: [0003] “However, in a typical home environment where there are more than one TV set, it is ambiguously to decide which TV set should be turned on without the appropriate location information related with where the voice command is said if the application just identifies that a user says "turn on TV" to the mobile phone.  So an additional method is necessary to determine which TV set is to be controlled based on the context of the user command.”).

Regarding claim 3, Madonna, CETC, Anderson and Zhang teach all the features of claims 1-2.
CETC further teaches:
placement position information of the first virtual smart home device in the second virtual room, such that the first virtual smart home device is arranged in a position indicated by the placement position information in the second virtual room. (CETC: Page 4 “(3) The human-computer interaction interface provides the drag function of the controlled smart device model and the 3D furniture model. According to the drag action of the user on the human-computer interaction interface, the controlled smart device model and the 3D furniture model are placed in the 3D house model. To adjust the position; After selecting and completing the above-mentioned controlled smart device model, 3D house model, and 3D furniture model, they are arranged according to the existing real environment by dragging.”; “(5) The client platform saves the operation results of (2) to (4) to the local user library, and backs up the user library content to the home control server according to the user library cloud address; (6) Before control, the client platform loads the user library content locally or remotely, and uses the loaded content to simulate the scene in the human-computer interaction interface; because the selected control smart device model, 3D house model and 3D furniture model have been saved , By loading, a real home environment can be displayed on the client platform.”) [The location that the smart device model is dragged to and then saved in the library to be called later reads on “placement position information”.]
The motivation to combine Madonna, CETC, Anderson and Zhang, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

Regarding claim 7, Madonna and CETC teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 14, Madonna, CETC, Anderson and Zhang teach all the features of claims 6-7.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.


Claims 4-5, 8, 11-12 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Madonna, in view of CETC, further in view of Jonsson (US 2019/0250575 A1), hereinafter ‘Jonsson’.

Regarding claim 4, Madonna and CETC teach all the features of claim 1.
Madonna and CETC do not explicitly teach: wherein before acquiring the switching operation performed by the user for the virtual usage scenario, the method further comprising: acquiring first attribute information of the first virtual smart home device, wherein the first attribute information is used for indicating whether it is allowed to re-bind the first virtual smart home device; if it is determined that the first attribute information indicates that it is allowed to re-bind the first virtual smart home device, outputting an image of the second virtual room; or, outputting an identifier of each of the at least one virtual room, wherein the identifier of each of the at least one virtual room comprises an identifier of the second virtual room; or, outputting a list of the at least one virtual room, wherein the second virtual room is included in the list.
Jonsson teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, the method further comprising: acquiring first attribute information of the first virtual smart home device, wherein the first attribute information is used for indicating whether it is allowed to re-bind a smart home device; if it is determined that the first attribute information indicates that it is allowed to re-bind the first virtual smart home device, (Jonsson: [0038], figure 5 “The relational database for commissioning in FIG. 5 includes a "Physical Devices" table containing unique physical device ID keys 128 which serve as a primary key for each physical device.  The Physical Devices table 126 includes attributes sufficient to define the network address of the physical device identified by the respective ID key 128, e.g., attributes of IP address 130 and MAC address 132 if the system is designed to accommodate both types of network addresses.  The attributes of the installed physical devices can be entered during the planning stage prior to the on-site commissioning steps.  During on-site commissioning, when the location of a physical device is identified, the commissioning software enables binding of the physical device to the appropriate section 72S-89S and the appropriate virtual device by entering the Physical Device ID 128, 106 in the Binding Table 104, in addition to being in the Physical Devices table 126.”) [The location of the physical device being identified to be bound after the physical devices were entered/bound during the planning stage prior to the commissioning reads on “it is allowed to re-bind …”.]
outputting an image of the second virtual room; or, outputting an identifier of each of the at least one virtual room, wherein the identifier of each of the at least one virtual room comprises an identifier of the second virtual room; or, outputting a list of the at least one virtual room, wherein the second virtual room is included in the list. (Jonsson: [0040], figures 6A-6B “FIGS. 6A and 6B illustrate data entry during the commissioning process.  FIG. 6A illustrates the commissioning of physical devices in Rooms 101-104.  The first four columns from the left are filled automatically for the sections, i.e. Rooms 101-104, to which the reference copy has been applied.  During the commissioning process, the technician enters the physical device ID numbers to bind the physical devices to the respective virtual devices in the relevant section, i.e. Rooms 101-104.  FIG. 6B illustrates data entry in the form of physical device ID numbers again, however, in FIG. 6B group names are indicated in addition to virtual device names and section names.  FIGS. 6A and 6B demonstrate the input of information necessary for commissioning while on-site is able to be done with ease.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Madonna, CETC and Jonsson before them, to modify the home automation control using virtual home and virtual devices to incorporate planning including entering attributes of the devices and locations within the room where the devices are expected to be prior to actual binding of the devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve expediting binding process of the devices (Jonsson: Abstract “The commissioning of a smart building technology system is implemented with the use of a binding table in a relational database to bind one or more sections of virtual devices representing, e.g., lights, sensors, actuators and room controls, to the network addresses of physical devices.  Plans for redundant sections in large building are created in terms of virtual devices and logical functions (such as programmed groups of devices, scenes and recipes) without direct binding to physical devices.  Software creates reference copies of the plan for redundant sections the building, through use of a binding table, and attaches the reference copy to the location of the respective section on a master layout of the building.  The plan modeled with virtual devices can be edited or reprogrammed across all reference copies, even after binding to physical devices and commissioning is completed.”; [0005] “One object of the invention is to expedite the commissioning process.  Other objects of the invention are to reduce the technical complexity of the commissioning process, reduce errors during the commissioning process and facilitate after service of lighting/sensor networks.”).

Regarding claim 5, Madonna, CETC and Jonsson teach all the features of claims 1 and 4.
Jonsson further teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, further comprising: setting, according to a preset rule, the attribute information for each of the at least one virtual smart home device; wherein the preset rule comprises a type of each of the at least one virtual smart home device. (Jonsson: [0029] “As illustrated in FIG. 3, the same type of physical devices are installed in each of the standard rooms 72-76, 78-89 and, in accordance with the invention, the installed physical devices in the redundant standard rooms 72-76, 78-89 on floor 64 can be commissioned and provisioned according to the same plan in terms of the logical functions of the respective physical devices.  The layouts of devices in rooms 74, 76, 78 and 80 on the same side of the hallway on floor 64 as room 72 are the same as the layout of room 72, and that the layouts of rooms 73, 75, 79 and 81 on the same side of the hallway 64 are a mirror image of the layout of room 72.”; [0034] “Initial planning steps can be completed, or largely completed, off-site and prior to binding the network addresses of the physical devices to the plan of virtual devices.”) [Treating the redundant standard rooms the same with respect to physical devices reads on “a preset rule”.]
The motivation to combine Madonna, CETC and Jonsson, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 8, Madonna and CETC teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 11, Madonna, CETC and Jonsson teach all the features of claims 1 and 4.
Jonsson further teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, further comprising: setting, according to a preset rule, the attribute information for each of the at least one virtual smart home device; wherein the preset rule comprises a placement position of each of the at least one virtual smart home device in a room. (Jonsson: [0029] “As illustrated in FIG. 3, the same type of physical devices are installed in each of the standard rooms 72-76, 78-89 and, in accordance with the invention, the installed physical devices in the redundant standard rooms 72-76, 78-89 on floor 64 can be commissioned and provisioned according to the same plan in terms of the logical functions of the respective physical devices.  The layouts of devices in rooms 74, 76, 78 and 80 on the same side of the hallway on floor 64 as room 72 are the same as the layout of room 72, and that the layouts of rooms 73, 75, 79 and 81 on the same side of the hallway 64 are a mirror image of the layout of room 72.”; [0033] “…On the other hand, if a plan needs to be altered or fundamentally changed by adding or removing devices or placing devices in a different location relative to the other devices, or by changing the logical function or programming of the devices in the room, then a new plan must be used and not a reference copy.” ; [0034] “Initial planning steps can be completed, or largely completed, off-site and prior to binding the network addresses of the physical devices to the plan of virtual devices. The commissioning software is further configured to bind the network address of identified physical devices to the respective virtual devices in the reference copy of the plan for the respective section 72S-76S, and 78S-89S.  The mobile commissioning device 30, e.g. tablet 30 operating commissioning application software, is configured to assist in identifying the location of connected physical devices and create a relation between the network address of the respective physical device and the corresponding virtual devices in the plan.”) [Initial locations of the devices in the room per the redundant standard room reads on “a placement position …”.]
The motivation to combine Madonna, CETC and Jonsson, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 12, Madonna, CETC and Jonsson teach all the features of claims 1 and 4.
Jonsson further teaches:
wherein before acquiring the switching operation performed by the user for the virtual usage scenario, further comprising: setting, according to a preset rule, the attribute information for each of the at least one virtual smart home device; wherein the preset rule comprises a type of each of the at least one virtual smart home device, and a placement position of each of the at least one virtual smart home device in a room. (Jonsson: [0029] “As illustrated in FIG. 3, the same type of physical devices are installed in each of the standard rooms 72-76, 78-89 and, in accordance with the invention, the installed physical devices in the redundant standard rooms 72-76, 78-89 on floor 64 can be commissioned and provisioned according to the same plan in terms of the logical functions of the respective physical devices.  The layouts of devices in rooms 74, 76, 78 and 80 on the same side of the hallway on floor 64 as room 72 are the same as the layout of room 72, and that the layouts of rooms 73, 75, 79 and 81 on the same side of the hallway 64 are a mirror image of the layout of room 72.”; [0033] “…On the other hand, if a plan needs to be altered or fundamentally changed by adding or removing devices or placing devices in a different location relative to the other devices, or by changing the logical function or programming of the devices in the room, then a new plan must be used and not a reference copy.” ; [0034] “Initial planning steps can be completed, or largely completed, off-site and prior to binding the network addresses of the physical devices to the plan of virtual devices. The commissioning software is further configured to bind the network address of identified physical devices to the respective virtual devices in the reference copy of the plan for the respective section 72S-76S, and 78S-89S.  The mobile commissioning device 30, e.g. tablet 30 operating commissioning application software, is configured to assist in identifying the location of connected physical devices and create a relation between the network address of the respective physical device and the corresponding virtual devices in the plan.”) [Treating the redundant standard rooms the same with respect to physical devices reads on “a preset rule”.]
The motivation to combine Madonna, CETC and Jonsson, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 15, Madonna, CETC and Jonsson teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 16, Madonna, CETC and Jonsson teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 11 and is rejected using the same teachings and rationale.

Regarding claim 17, Madonna, CETC and Jonsson teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 12 and is rejected using the same teachings and rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116